EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 74
Claim 1, line 5		delete “the” which precedes “formula (III)”
Claim 1, line 6		delete “the” which precedes “formula (IV)”

Page 75
Claim 1, line 12	delete “the” which precedes “formula (X)”
Claim 1, line 15	delete “the” which precedes “formula (XI)”
Claim 1, line 19	delete “the” which precedes “formula (XII)”

Page 76
Claim 1, line 1		delete “the” which precedes “formula (XIII)”
Claim 1, line 7		delete “the” which precedes “formula (XIV)”
Claim 1, line 9		delete “the” which precedes “formula”

Page 77
Claim 1, line 4		delete “the” which precedes “formula (XV)”


Page 77 continued
Claim 2, line 1		replace “olefinic monomer” with “one or more olefinic monomers”
Claim 2, line 1		delete “the” which precedes “formula”

Page 78
Claim 2, line 14	insert “and” prior to “(SiR17R18)bO”

Page 79
Claim 2, line 9		delete “said” precedes “substituents”
Claim 2, line 25	replace “(C6-C14)aryl” with “(C6-C14)arylene”  

Page 80
Claim 3, line 1		replace “said compositions” with “said composition”
Claim 3, line 1		replace “contains said two” with “contains two”
Claim 4, line 2		insert “substantially transparent” between “said” and “film”
Claim 4, line 3		delete “the” which appears prior to “visible”

Page 82
Claim 7, line 4		delete “(Proton Sponge®)”


Page 84
Claim 8, line 2		replace “(F); and” with “(F); or”

Claim 84, line 23	replace “  
    PNG
    media_image1.png
    49
    138
    media_image1.png
    Greyscale
 and”  with   “
    PNG
    media_image1.png
    49
    138
    media_image1.png
    Greyscale
or”


Page 95
Claim 12, line 3	delete “, commercially available under the
Claim 12, line 4	delete “tradename Bluesil PI 2074® from Bluestar Silicones”

Page 99
Claim 14, line 1	replace “claim 1” with “claim 13”

Page 102
Claim 15, line 5	delete “(Proton Sponge)”
Claim 15, line 9	delete “(Proton Sponge)”
Claim 15, line 12	delete “(Proton Sponge)”

Page 103
Claim 15, line 3	delete “(Proton Sponge)”


Page 104
Claim 16, line 2	delete “the” which precedes “formula (V)”

Page 106
Claim 16, line 5	insert “and” prior to “(SiR17R18)bO”
Claim 16, line 14 	delete “said” precedes “substituents”
Claim 16, line 30	replace “(C6-C14)aryl” with “(C6-C14)arylene”  





Page 108
Claim 16, line 2	delete “the” which precedes “formula (III)”
Claim 16, line 4	delete “the” which precedes “formula (IV)”

Page 109
Claim 16, line 9	delete “the” which precedes “formula (X)”
Claim 16, line 12	delete “the” which precedes “formula (XI)”
Claim 16, line 16	delete “the” which precedes “formula (XII)”
Claim 16, line 17	delete “the” which precedes “formula (XIII)”

Page 110
Claim 16, line 6	delete “the” which precedes “formula (XIV)”
Claim 16, line 8	delete “the” which precedes “formula”
Claim 16, line 12	delete “the” which precedes “formula (XV)”

Page 111
Claim 17, line 3	replace “said composition” with “a composition of said kit”
Claim 18, line 5	delete “(Proton Sponge)”
Claim 18, line 9	delete “(Proton Sponge)”
Claim 18, line 12	delete “(Proton Sponge)”
Claim 18, line 16	delete “(Proton Sponge)”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

The present invention is drawn to a composition comprising:  a) one or more olefinic monomers, b) an organopalladium compound, c) a photoacid generator, d) a compound selected from the group consisting of a compound of formula (X), a compound of formula (XI), a compound of formula (XII), a compound of formula (XIII), a compound of formula (XIV), and a compound of formula (XV), and e) a photosensitizer.  See claims for full details.

Subject of claims is patentably distinct over Rhodes et al. (US 10,626,198).  Prior art teaches a composition comprising:  a) one or more olefinic monomers, b) an organopalladium compound, c) a photoacid generator, and e) a photosensitizer.  Reference does not teach a compound selected from the group consisting of a compound of formula (X), a compound of formula (XI), a compound of formula (XII), a compound of formula (XIII), a compound of formula (XIV), and a compound of formula (XV).  

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polymerization of cyclic olefins.  None of these references teaches the subject of instant claims.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 31, 2022